Exhibit 10.1

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 14, 2016 and effective as of the Seventh Amendment Effective Date (as
hereinafter defined), is made and entered into by and among ISLE OF CAPRI
CASINOS, INC., a Delaware corporation (“Borrower”), the Subsidiary Guarantors
(together with Borrower, the “Loan Parties”), the Requisite Lenders party hereto
(or that have separately consented to this Amendment), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Administrative Agent”), as one of the Requisite
Lenders, Issuing Bank, Swing Line Lender and as the Administrative Agent.

 

RECITALS

 

A.                                    Borrower is a party to that certain Credit
Agreement dated as of July 26, 2007, as amended by the First Amendment to Credit
Agreement, dated as of February 17, 2010, by the Second Amendment to Credit
Agreement and Amendments to Loan Documents, dated as of March 25, 2011, by the
Third Amendment to Credit Agreement, dated as of November 21, 2012, by the
Fourth Amendment to Credit Agreement and Amendments to Loan Documents, dated as
of April 19, 2013, by the Fifth Amendment to Credit Agreement, dated as of
July 2, 2013, and by the Sixth Amendment to Credit Agreement, dated as of
October 29, 2014 (as amended and in effect immediately before giving affect to
this Amendment, the “Existing Credit Agreement,” and as amended by this
Amendment and as further amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among
Borrower, Administrative Agent, and the lenders party thereto from time to time.

 

B.                                    Borrower has requested that the Requisite
Lenders agree to amend the Existing Credit Agreement in the manner set forth in
Section 2 herein, subject to, and in accordance with, the terms and conditions
set forth herein.

 

C.                                    The Requisite Lenders are willing to agree
to enter into this Amendment, subject to the conditions and on the terms set
forth below.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower, Requisite Lenders, Administrative
Agent and the Loan Parties agree as follows:

 

1.                                      DEFINITIONS.  Except as otherwise
expressly provided herein, capitalized terms used in this Amendment shall have
the meanings given in the Existing Credit Agreement, and the rules of
construction set forth in the Credit Agreement shall apply to this Amendment.

 

2.                                      AMENDMENT TO CREDIT AGREEMENT.

 

2.1.                            With effect as of the Seventh Amendment
Effective Date, the following definitions are added to Section 1.1 of the
Existing Credit Agreement in the appropriate alphabetical order:

 

--------------------------------------------------------------------------------


 

“Seventh Amendment” means that certain Seventh Amendment to Credit Agreement,
dated as of November 14, 2016 by and among Borrower, the other Loan Parties
party thereto, the lenders party thereto and the agents party thereto.

 

“Seventh Amendment Effective Date” means the date on which the conditions set
forth in Section 4 of the Seventh Amendment shall have been satisfied or waived.

 

2.2.                            From and after the Seventh Amendment Effective
Date, Section 7.7(vi) of the Existing Credit Agreement shall be amended and
restated in its entirety as follows:

 

(vi)                              From and after the Fourth Amendment Effective
Date, Borrower and its Restricted Subsidiaries may make Asset Sales of (1) the
Davenport Gaming Facilities, (2) the Lake Charles Gaming Facilities, and
(3) assets having an aggregate fair market value not in excess of $100,000,000;
in each case, provided that (x) the consideration received for such assets shall
be in an amount at least equal to the fair market value thereof; (y) no less
than 75% of the consideration received for such assets shall be in the form of
Cash, with the remainder in promissory notes, which notes shall be pledged to
Administrative Agent pursuant to the applicable Collateral Documents; and
(z) the Net Asset Sale Proceeds of such Asset Sales shall be applied as required
by subsection 2.4B(iii)(a); provided, however, that in the case of an Asset Sale
of the Davenport Gaming Facilities, any Expansion Capital Expenditures made with
respect to the Davenport Gaming Facilities during the period from the Fourth
Amendment Effective Date through the date of such Asset Sale shall be subject to
the $100,000,000 basket set forth in this subsection 7.7(vi); provided further,
however, that in the case of an Asset Sale of the Lake Charles Gaming
Facilities, any Expansion Capital Expenditures made with respect to the Lake
Charles Gaming Facilities during the period from the Seventh Amendment Effective
Date through the date of such Asset Sale shall be subject to the $100,000,000
basket set forth in this subsection 7.7(vi).

 

3.                                      REPRESENTATIONS AND WARRANTIES.  To
induce the Requisite Lenders to agree to this Amendment, Borrower and each of
the other Loan Parties represents to the Lenders and the Administrative Agent
that as of the date hereof and as of the Seventh Amendment Effective Date:

 

3.1                               Borrower and each of the other Loan Parties
has all power and authority to enter into, execute and deliver this Amendment
and to carry out the transactions contemplated by, and to perform its
obligations under or in respect of, this Amendment;

 

3.2                               the execution and delivery of this Amendment
and the performance of the obligations of Borrower and each of the other Loan
Parties under or in respect of this Amendment have been duly authorized by all
necessary action on the part of Borrower and each of the other Loan Parties;

 

3.3                               the execution and delivery of this Amendment
and the performance of the obligations of Borrower and each of the other Loan
Parties under or in respect of this

 

2

--------------------------------------------------------------------------------


 

Amendment do not and will not conflict with or violate (i) any provision of the
articles or certificate of incorporation or bylaws (or similar constituent
documents) of Borrower or any other Loan Party, (ii) any provision of any law or
any governmental rule or regulation (other than any violation of any such law,
governmental rule or regulation, or Gaming Law, in each case which could not
reasonably be expected to result in a Material Adverse Effect or cause any
liability to any Lender), (iii) any order, judgment or decree of any
Governmental Authority or arbitrator binding on Borrower or any other Loan Party
(other than any violation of any such order, judgment or decree, in each case
which could not reasonably be expected to result in a Material Adverse Effect or
cause any liability to any Lender), or (iv) any material indenture, material
agreement or material instrument to which Borrower or any other Loan Party is a
party or by which Borrower or any other Loan Party, or any property of any of
them, is bound (other than any such conflict, breach or default which could not
reasonably be expected to result in a Material Adverse Effect), and do not and
will not require any consent or approval of any Person that has not been
obtained;

 

3.4                               Borrower and each of the other Loan Parties
has duly executed and delivered this Amendment, and this Amendment constitutes a
legal, valid and binding obligation of Borrower and each of the other Loan
Parties, enforceable against Borrower and each of the other Loan Parties in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law);

 

3.5                               after giving effect to this Amendment, no
event has occurred and is continuing or will result from the execution and
delivery of this Amendment or the performance by Borrower and the other Loan
Parties of their obligations hereunder that would constitute a Potential Event
of Default or an Event of Default; and

 

3.6                               each of the representations and warranties
made by Borrower and the other Loan Parties in or pursuant to the Loan
Documents, as amended hereby, shall be true and correct in all material respects
on and as of the Seventh Amendment Effective Date as if made on and as of such
date, except for representations and warranties expressly stated to relate to a
specific earlier date, or which by their context relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date.

 

4.                                      EFFECTIVENESS OF THIS AMENDMENT.  This
Amendment shall be effective only if and when:

 

4.1                               the Administrative Agent shall have received
on behalf of the Lenders, this Amendment, duly executed and delivered by the
Borrower, the Administrative Agent, the Requisite Lenders (or the duly executed
and delivered written consent thereof), and the Subsidiary Guarantors;

 

4.2                               Borrower and each of the other Loan Parties
shall have received all material governmental and third-party approvals and
consents (including from Gaming Authorities) required in connection with this
Amendment and the transactions contemplated hereby (if any), each of which shall
be in form and substance satisfactory to the Administrative Agent and in full

 

3

--------------------------------------------------------------------------------


 

force and effect, and with respect to which all applicable waiting periods
related thereto shall have expired without any action being taken by any
applicable authority;

 

4.3                               each of the representations and warranties
contained in Section 3 of this Amendment shall be true and correct in all
material respects; and

 

4.4                               Borrower shall have paid to the Administrative
Agent all reasonable expenses incurred by the Administrative Agent in connection
with this Amendment, including, to the extent invoiced on or before the Seventh
Amendment Effective Date, reimbursement or other payment of all reasonable
out-of-pocket expenses required to be reimbursed or paid by Borrower.

 

This Amendment shall be deemed to be effective on the date (the “Seventh
Amendment Effective Date”) on which each of the foregoing conditions are
satisfied.

 

5.                                      ACKNOWLEDGMENTS.  By executing this
Amendment, each of the Loan Parties (a) consents to this Amendment and the
performance by Borrower and each of the other Loan Parties of their obligations
hereunder, (b) acknowledges that notwithstanding the execution and delivery of
this Amendment, and except as expressly modified hereby, the obligations of each
of the Loan Parties under the Subsidiary Guaranty, the Security Agreement, the
Mortgages, the Ship Mortgages and each of the other Loan Documents to which such
Loan Party is a party, are not impaired or affected and each of the Subsidiary
Guaranty, the Security Agreement, the Mortgages, the Ship Mortgages and each
such other Loan Document continues in full force and effect, (c) affirms and
ratifies, to the extent it is a party thereto, the Subsidiary Guaranty, the
Security Agreement, the Mortgages, the Ship Mortgages and each other Loan
Document with respect to all of the Obligations as expanded or amended hereby
and (d) reaffirms the security interests, Liens, mortgages and conveyances it
has granted to or made in favor of or for the benefit of Administrative Agent
under the Collateral Documents and confirms that such security interests, Liens,
mortgages and conveyances continue to secure the obligations recited to be
secured by the applicable Collateral Documents, after giving effect to this
Amendment.

 

6.                                      MISCELLANEOUS.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTION 5- 1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.  This Amendment
may be executed in one or more duplicate counterparts and, subject to the other
terms and conditions of this Amendment, when signed by all of the parties listed
below shall constitute a single binding agreement.  Delivery of an executed
signature page to this Amendment by facsimile transmission or electronic mail
shall be as effective as delivery of a manually signed counterpart of this
Amendment.  Except as amended hereby, all of the provisions of the Credit
Agreement and the other Loan Documents shall remain in full force and effect
except that each reference to the “Credit Agreement”, or words of like import in
any Loan Document, shall mean and be a reference to the Credit Agreement as
amended hereby.  This Amendment shall be deemed a “Loan Document” as defined in
the Credit Agreement.  Sections 10.17 and 10.18 of the Credit

 

4

--------------------------------------------------------------------------------


 

Agreement shall apply to this Amendment and all past and future amendments to
the Credit Agreement and other Loan Documents as if expressly set forth herein
or therein.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their officers or partners thereunto duly authorized as of the day and year
first above written.

 

ISLE OF CAPRI CASINOS, INC,

 

a Delaware corporation

IOC- CARUTHERSVILLE, LLC

 

IOC - BOONVILLE, INC.

By:

/s/ Michael A Hart

 

IOC - KANSAS CITY, INC.

Name:

Michael A Hart

 

IOC - LULA, INC.

Title:

SVP Accounting & Treasurer

IOC - NATCHEZ, INC.

 

IOC BLACK HAWK COUNTY, INC.

 

IOC HOLDINGS, L.L.C.

 

ISLE OF CAPRI BETTENDORF, L.C.

 

ISLE OF CAPRI MARQUETTE, INC.

 

PPI, INC.

 

ST. CHARLES GAMING COMPANY, L.L.C.

 

BLACK HAWK HOLDINGS, L.L.C.

 

CCSC/BLACKHAWK, INC.

 

IC HOLDINGS COLORADO, INC.

 

IOC-BLACK HAWK DISTRIBUTION COMPANY, LLC

 

ISLE OF CAPRI BLACK HAWK, L.L.C.

 

IOC-VICKSBURG, INC.

 

IOC-VICKSBURG, L.L.C.

 

IOC-CAPE GIRARDEAU LLC

 

 

 

 

 

By:

/s/ Michael A Hart

 

Name:

Michael A Hart

 

Title:

SVP Accounting & Treasurer

 

 

 

RAINBOW CASINO-VICKSBURG PARTNERSHIP, L.P.

 

 

 

By: IOC-VICKSBURG, INC., its General Partner

 

 

 

By:

/s/ Michael A Hart

 

Name:

Michael A Hart

 

Title:

SVP Accounting & Treasurer

 

[Signature Page to Seventh Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Acknowledged:

 

 

 

 

 

WELLS FARGO, NATIONAL
ASSOCIATION, as Administrative Agent,
Swing Line Lender, Issuing Bank and a
Lender

 

 

 

 

 

 

 

 

By:

/s/ Duc Dang

 

 

Name:

Duc Dang

 

 

Title:

Assistant Vice President

 

 

 

[Signature Page to Seventh Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Lender

 

 

 

 

 

By:

/s/ Robert Hetu

 

 

Name:

Robert Hetu

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

By:

/s/ Nicholas Gess

 

 

Name:

Nicholas Gess

 

 

Title:

Authorized Signatory

 

 

 

[Signature Page to Seventh Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

U.S. BANK N.A., as Lender

 

 

 

 

By:

/s/ Chad T. Orrock

 

Name:

Chad T. Orrock

 

Title:

Senior Vice President

 

 

[Signature Page to Seventh Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

CAPITAL ONE N.A., as Lender

 

 

 

By:

/s/ David Maheu

 

Name:

David Maheu

 

Title:

SVP

 

 

[Signature Page to Seventh Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

CIT Bank, N.A, as Lender

 

 

 

By:

/s/ John McNamara

 

Name:

John McNamara

 

Title:

Managing Director

 

 

[Signature Page to Seventh Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------